*760Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered December 15, 2011, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court properly declined to suppress the statements he made to law enforcement officials after being informed of his Miranda rights (see Miranda v Arizona, 384 US 436 [1966]). These post-Miranda statements, taken in a different location and by a different interviewer from the defendant’s initial pre-Miranda statements, were sufficiently attenuated from the defendant’s earlier statements to the police since there was a definite and pronounced break in the questioning (see People v White, 10 NY3d 286, 292 [2008]; People v Townsend, 100 AD3d 1029 [2012], lv denied 20 NY3d 1015 [2013]; People v Hawthorne, 160 AD2d 727, 728-729 [1990]).
The defendant’s remaining contention is unpreserved for appellate review (see People v Bullock, 284 AD2d 546, 547 [2001]), and, in any event, is without merit (see Penal Law § 60.35 [1]; People v Guerrero, 12 NY3d 45 [2009]; People v Bullock, 284 AD2d at 547). Skelos, J.P., Angiolillo, Roman and Miller, JJ., concur.